DETAILED ACTION
1.	The following Office Action is based on the application filed on December 13, 2019, having claims 1-14.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohr et al. (US 2012/0057547 A1). 
For claims 1 and 8, Lohr discloses allocating at least one packet to at least one logical channel (Fig 14; par. 314, lines 1-8, wherein 500 bytes of data packet are allocated to logical channel 2 (second lowest priority channel)); 
identifying whether a packet smaller in size than a transport block exists among packets allocated to a second logical channel based on a first packet allocated to a first logical (Fig 14; par. 314, lines 4-20, wherein 100 bytes of the 300-byte packet assigned to logical channel 3 are excluded from the transport block that stores the 500-byte packet of logical channel 2); and
transmitting, based on a second packet smaller in size than the transport block existing among the packets allocated to the second channel, the second packet in the transport block to a receiver (Fig 14; par. 314, lines 21-29, the remaining 100-byte is included in a subsequent transport block for transmission). 
For claims 5 and 12, Lohr discloses the predetermined size is configured via a radio resource control (RRC) message (par. 359, priority order of the logical channel which correspond to the predetermined size of the transport blocks may be signaled via RRC signaling). 
For claims 6 and 13, Lohr discloses segmenting the first packet into at least one third packet based on non-existence of the second packet; and including the at least one third packet in the transport block (Fig 14; par. 314, lines 21-29, the remaining 100-byte is included in a subsequent transport block for transmission). 
For claims 7 and 14, Lohr discloses transmitting the first packet in at least one next transport block subsequent to the transport block based on existence of the second packet (Fig 14; par. 314, lines 21-29, the remaining 100-byte is included in a subsequent transport block for transmission). 
Allowable Subject Matter
4.	Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471